                                                                                        April 19, 2021

By ECF

The Honorable Nina Gershon
United States District Judge
United States District Court
   for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

The Honorable Roanne L. Mann
United States Magistrate Judge
United States District Court
   for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re:    Suffolk County Water Authority v. The Dow Chemical Company, et al.
       No. 2:17-cv-6980-NG-RLM, and Related Cases


Dear Judge Gershon and Judge Mann:

         As directed by the Court in the March 19, 2021 Scheduling Order [Dkt. 171], Plaintiffs in
the above-referenced actions, based upon information known and reasonably available to them,
certify that their interrogatory responses are complete and accurate, and not lacking in any respect.
        For the avoidance of doubt, Plaintiffs specifically have considered Defendants’ assertion
in a submission to the Court last month (to which the briefing schedule did not allow for a written
response to the Court at the time) that 11 of the 27 Plaintiffs have not provided a substantive
response to Defendants’ first common interrogatory. Plaintiffs have reviewed their responses, and
Defendants’ statement to the Court was and remains inaccurate. Plaintiffs served their
interrogatory responses when they were due on July 1, 2020, and all Plaintiffs responded
substantively and in compliance with Federal Rule of Civil Procedure 33—and where applicable
to certain Plaintiffs, provided Bates numbers of specific documents responsive to the interrogatory
posed by Defendants.
       Further, Plaintiffs have since provided additional explanation addressing Defendants’
concerns, including identification of additional responsive documents by Bates number as part of
the parties’ ongoing conferral. 1 Also as part of this conferral, Plaintiffs again explained to

1
 Plaintiff New York American Water Co. also supplemented its interrogatory response on April
16, 2021.

                                              100 Montgomery Street, Suite 1410 − San Francisco, CA 94104
                                                                 Office: (628) 231-2500 − sheredling.com
The Honorable Nina Gershon
The Honorable Roanne L. Mann
April 19, 2021
Page 2

Defendants the nature of certain objections preserved in the interrogatory responses—that certain
information Defendants seek is the subject of expert discovery and/or is subject to attorney-client
and attorney work product privileges. The parties are continuing to confer on various discovery
topics and may raise issues with the Court as appropriate, following good-faith conferral.


                              Respectfully submitted,

                              /s/ Matthew Edling                /s/ Scott Martin
                              Matthew Edling                    Scott Martin
                              SHER EDLING LLP                   HAUSFELD LLP

                              Attorneys for Plaintiff Suffolk County Water Authority2

                              /s/ Mary Jane Bass                /s/ Hillary M. Nappi
                              Mary Jane Bass                    Hillary M. Nappi
                              BEGGS & LANE, RLLP                HACH ROSE SCHIRRIPA
                                                                & CHEVERIE, LLP
                              T. Roe Frazer
                              FRAZER PLC

                              Attorneys for Plaintiff New York American Water Company, Inc.

                              /s/ Lilia Factor
                              Lilia Factor
                              Paul Napoli
                              NAPOLI SHKOLNIK PLLC

                              Attorneys for Plaintiff Hicksville Water District




2
 Sher Edling LLP represents all Plaintiffs in these related cases, excepting New York American
Water Co. and Hicksville Water District.
